DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (U.S. 7,825,715) in view of Jeong et al. (U.S. 8,625,654).
	Regarding claim 1, Greenberg (hereinafter, Ref~715) discloses (please see Fig. 1 and related text for details) a power generation and delivery system having an input port (160) and an output port (165), power generation and delivery system comprising: a pulse width modulation (PWM) signal generator (please note that the generic pulse generator 105 of Ref~715 can obviously be replace with prior art one in order to at least use the invention, for instance, the pulse generator of Fig. 2 of Jeong et al. may be employed here) comprising one or more phase- shifting elements (delay cells from numeral 110 of Jeong) and waveform combiner (120 of Jeong) having inputs coupled to outputs of said phase- shifting elements, said PWM signal generator configured to generate a PWM signal based upon a phase-shift parameter associated with the one or more phase-shifting elements as seen/expected from Fig. 2 of Jeong; and 
meeting claim 1.  
Regarding claim 2, the modified circuit lacks the claimed “wherein the one or more phase-shifting elements are coupled in a parallel architecture”. However it would have been obvious to replace the generic pulse generator 105 of Ref~715 with the claimed one as well-known/widely-used in the field depending on custom specifications of an intended system, meeting claim 2.   
Regarding claim 3, the modified circuit discloses the power delivery and power system of claim 1, wherein the one or more phase- shifting elements are coupled in a cascading architecture as seen/expected from Fig. 2 of Jeong et al., meeting claim 3.  
Regarding claim 4, the modified circuit discloses the power delivery and power system of claim 1, further comprising a controller (150 of Ref~715) coupled to the PWM signal generator, the controller configured to store phase-shift parameters and configured to provide one or more phase-shift parameters to the PWM signal generator to produce a PWM signal having at least one of a predetermined phase shift or a predetermined pulse width as expected, meeting claim 4.  
Regarding claim 5, the modified circuit does not expressly support the claimed “wherein at least one of the phase-shifting elements comprises one of: a. an In-phase/Quadrature (IQ) modulator; and b. a phase lock loop”. However these are normal design parameters/features in , meeting claim 5.  
Regarding claim 6, the modified circuit discloses the power delivery and power system of claim 1, wherein the waveform combiner comprises at least one of: 
a. one or more logic gates, the at least one logic gate configured to compare the first and second phase-shifted signals as shown in Figs. 3-4 of Jeong et al.; 
b. two or more mixers configured to receive respective ones of I, Q signals and having outputs coupled to respective inputs of a sum circuit; or 
c. two to more edge detector circuits having inputs configured to receive respective ones of two or more phase-shifted signals and having outputs coupled different inputs of a flip-flop, meeting claim 6.  
Regarding claim 7, the modified circuit discloses the power delivery and power system of claim 4, wherein the phase-switched tunable impedance network comprises: one or more phase-switched reactive elements (capacitors), each of the one or more phase-switched reactive elements configured to receive a respective control signal (PWM) from the controller, and, in response to the respective control signal provided thereto, each phase- switched reactive element is provided having a corresponding desired reactance value as expected, meeting claim 7.  
Regarding claim 8, the modified circuit discloses the power delivery and power system of claim 7, wherein each of the one or more phase-switched reactive elements comprises: one or more reactive elements and at least one switch (110b of Ref~715), wherein at least one of the one or more reactive elements is configured to be switched into and out of the phase-switched tunable impedance network by at least one switch associated therewith as seen/expected, meeting claim 8.  
meeting claim 9.  
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 14-20 are allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the waveform combiner comprises: a plurality of inputs, each input coupled to a respective one of the two or more outputs of the phase-shifting circuit, wherein the waveform combiner is configured to receive phase-shifted signals from the phase-shifting circuit and, in response, generate a PWM signal having a predetermined pulse width and a predetermined phase-shift relative to the reference signal, wherein the predetermined phase shift is between a rising edge of the PWM signal and a negative-to-positive transition of the reference signal, and provide the generated PWM signal at an output of the PWM signal generator; and a phase-switched tunable impedance network coupled to the output of the waveform combiner and configured to receive the generated PWM signal, wherein the phase- switched tunable impedance network is configured to modulate an impedance presented to the output port of the power generation and delivery system” structurally and functionally interconnected with other limitations in the manner as cited in the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843